In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-11-00109-CV
        ______________________________




       IN THE INTEREST OF J.M., A CHILD




   On Appeal from the 302nd Judicial District Court
                Dallas County, Texas
              Trial Court No. 05-11414




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                        MEMORANDUM OPINION

         Biological father Rickey Lee Mason was appointed as J.M.’s sole managing conservator

after his biological mother passed away. J.M.’s maternal aunt, Sharon Rivers, filed a petition for

further action seeking to modify the parent-child relationship with a supporting affidavit alleging

that “the child’s present circumstances significantly impair the child’s physical or emotional

development due to the father’s history of drug use and criminal convictions.” Following a

hearing at which Mason failed to appear, the trial court appointed Rivers as the child’s sole

managing conservator.          Mason was appointed as possessory conservator and was granted

standard possession and access to the child. Mason filed a letter brief generally complaining that

the court’s decision was “really unfair.”1

         It is axiomatic that a complaint on appeal “must address specific errors and not merely

attack the trial court’s order in general terms.” Velasquez v. Waste Connections, Inc., 169 S.W.3d
432, 439 (Tex. App.—El Paso 2005, no pet.) (citing McGuire v. McGuire, No. 01-98-00044-CV,

1999 WL 784159 (Tex. App.—Houston [1st Dist.] Sept. 30, 1999, no pet.), and Hollifield v.

Hollifield, 925 S.W.2d 153, 155 (Tex. App.—Austin 1996, no writ)); see Cammack the Cook,

L.L.C. v. Eastburn, 296 S.W.3d 884, 889 (Tex. App.—Texarkana 2009, pet. denied); see also TEX.



1
 Originally appealed to the Fifth Court of Appeals, this case was transferred to this Court by the Texas Supreme Court
pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West 2005). We are unaware of
any conflict between precedent of the Fifth Court of Appeals and that of this Court on any relevant issue. See TEX. R.
APP. P. 41.3.


                                                          2
R. APP. P. 38.1(f). We conclude, after thorough examination of Mason’s brief,2 that it fails to

raise an issue with respect to the trial court’s judgment, including legal and factual sufficiency of

the evidence used to support the judgment. We also note that Mason fails to cite any legal

authority.3 The brief “must contain a clear and concise argument for the contentions made, with

appropriate citations to authorities and to the record.” TEX. R. APP. P. 38.1(i).




2
    In its entirety, the brief reads:

             I am the father of [J.M.] my name is Rickey L. Mason. I was giving custody of my son back in
             march of 2011, then out of nowhere he was taken from me. I am his only surviving parent and to
             my knowledge a child is suppose to be with his parent or his next surviving family member which is
             me, and I think this is really unfair for [J.M.] to loose his mother then have to loose his father
             because of unfairness and really that is whats happening right now. A lot of things have been said
             about me which are untrue, I have been in trouble before in my past life, but my past has nothing to
             do with my sons future. It is unjust for me not to raise my son [J.M.] it is unfair to the both of us. I
             love my son. Then I started receiving child support papers about this current situation and I had
             custody of [J.M.] that is so unfair. Sharon Rivers is [J.M.’]s aunt she is not his mother or his parent,
             she needs to let me be his father and parent and she be his aunt cause that’s what she is. I am his
             father, his dad, and his friend and to not have my son has broken my heart I have been unhappy since
             my heart has been taken from me. To be honest I don’t even know what I did to Sharon for her to
             be taken [J.M.] and me through this but I apologize for whatever I did. Since I gave her my son I
             have not even heard from him or nothing. I really need a chance to raise [J.M.] and something that
             no one is giving me as a parent or a father and I am both. Me as a person I wouldn’t just take a kid
             out of a parents life if it wasn’t called for and I say again that is so unfair, im not gone continue to
             take my son through this at all im not gone be the cause of my son not loving me before I take him
             through these changes again I will give up fighting for him he is 7 years old to young to loose out on
             his life for because someone don’t have heart enough to let his father raise him so if im not going to
             get custody of him im going to sign over all my rights as a father which is so unfair to him and me.

             Ps. I love my son and need my son but I refuse to take him thru any of this after loosing his mother
             thank you ...TEX.R.APP.P.39.7.
3
 A pro se litigant is held to the same standard as a licensed attorney. Weaver v. E-Z Mart Stores, Inc., 942 S.W.2d
167, 169 (Tex. App.—Texarkana 1997, no pet.).

                                                                3
      Accordingly, we affirm the trial court’s judgment.



                                                  Jack Carter
                                                  Justice

Date Submitted:     May 8, 2012
Date Decided:       May 9, 2012




                                              4